Citation Nr: 1133703	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010.

2.  Entitlement to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability.

5.  Entitlement an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010.  

6.  Entitlement an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991 and from January to October 1997.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The March 2007 rating decision granted service connection for intervertebral disc syndrome with degenerative changes of the cervical spine, and assigned a 10 percent initial rating, effective from December 18, 2006, and denied an evaluation in excess of 10 percent for chronic left shoulder subluxation.  The September 2008 rating decision granted service connection for right knee degenerative arthritis, and assigned a 10 percent initial rating, effective from February 19, 2008.  During the pendency of the appeal, an August 2010 rating decision assigned a 20 percent staged initial evaluation for the service-connected cervical spine disability, and a 20 percent staged evaluation for the service-connected left shoulder disability, each effective July 14, 2010.  The August 2010 rating decision also granted separate service connection for right knee instability, and assigned a 10 percent initial rating, effective from July 14, 2010.  Pursuant to VAOPGCPREC 23-97, the Board finds that the separate initial rating assigned for right knee instability is part and parcel of the appeal completed from the September 2008 rating decision initial rating assigned for service-connected right knee disability.  As such, an additional notice of disagreement is not required as to the August 2010 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record.  Although the Veteran has testified that his disabilities interfere with his employment, he has not testified, and the record does not show, that he is unemployable.

The issue of entitlement to an initial evaluation in excess of 10 percent for right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's intervertebral disc syndrome with degenerative changes of the cervical spine had resulted in forward flexion of the cervical spine not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, prior to July 14, 2010.  

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's intervertebral disc syndrome with degenerative changes of the cervical spine has resulted in forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, at any time since July 14, 2010.  

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's right knee degenerative arthritis results in flexion of the knee limited to 30 degrees, or extension of the knee limited to 15 degrees.

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's left shoulder subluxation with osteoarthritis had resulted in nonunion with loose movement, or dislocation, of the clavicle or scapula, or limitation of motion of the left arm to shoulder level or midway between side and shoulder level, prior to July 14, 2010.  

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's left shoulder subluxation with osteoarthritis has resulted in limitation of motion of the left arm to 25 degrees from the side, at any time since July 14, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for an initial evaluation for right knee degenerative arthritis in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260 and 5261 (2010).

4.  The criteria for an evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5203-5201 (2010).

5.  The criteria for an evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5203-5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the March 2007 and September 2008 rating decisions on appeal granted service connection for the Veteran's cervical spine disability and right knee degenerative arthritis, respectively, these claims are now substantiated.  Thus, the filing of a notice of disagreement as to the initial evaluations assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluations triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See February and May 2009 statements of the case and headings "Pertinent Laws; Regulations; Rating Schedule Provisions."

With respect to the Veteran's claim for an increased evaluation for left shoulder disability, in correspondence dated in January 2007 VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private medical records, the Veteran's contentions, and the transcript of the May 2011 hearing.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination of the cervical spine and left shoulder in March 2007, for the right knee in July 2008, and for each disability in July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disabilities.  Although the March 2007 and July 2008 examiners did not review the Veteran's claims file, the examiners considered the Veteran's reported medical history which was consistent with that contained in the claims folder.  Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

With respect to each disability on appeal, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Cervical Spine 

The Veteran's cervical spine disability is evaluated under Diagnostic Code 5243 for intervertebral disc syndrome.  The Rating Schedule provides for the evaluation of all spine disabilities (Diagnostic Codes 5235 to 5243) under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula) (Diagnostic Code 5243).

In this case, the evidence does not show, and the Veteran does not contend, that his cervical spine disability results in incapacitating episodes as defined by Note (1) of Diagnostic Code 5243 (an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Thus, the Board will apply the General Rating Formula.  

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion for the cervical spine is 340 degrees. 

During the Veteran's hearing, he testified that he had neck pain with any movement to the left, or any quick motion.  He described stiffness in the morning when he woke up for 20 or 30 minutes.  He said he was unable to raise his chin.

The report of a March 2007 VA examination provides that the Veteran complained of stiffness of the neck that felt cramped and tight.  The pain was constant and traveled to the shoulder/neck area.  It was aching and cramping in nature.  The pain was 6/10, and could be elicited by physical activity or come on by itself.  It was relieved by rest and medication.  The functional impairment was that he could not turn his head secondary to pain/crunching/tightening sound/feeling.  The Veteran's range of motion for the cervical spine was 40 degrees flexion, 45 degrees extension, 45 degrees right lateral flexion, 35 degrees left lateral flexion, 80 degrees right rotation and 70 degrees left rotation.  After repetitive use, the joint function was additionally limited by pain, fatigue, weakness, lack of endurance and pain, with pain having the major functional impact.  It was not additionally limited by incoordination after repetitive use.  The joint function was limited by 5 degrees.  

The Veteran's head position was normal with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were signs of intervertebral disc syndrome in the left shoulder abduction, and bilateral upper extremity biceps and triceps jerks.  The most likely peripheral nerve was the subscapular nerve.  

The record contains the report of a December 2009 VA examination.  In January 2010 correspondence, the Veteran vehemently asserted that the examination was inadequate.  A review of the findings set forth in this examination show that they are inconsistent with the other findings of record.  In light of the fact that VA responded to the Veteran's assertions by conducting another examination in July 2010, and without making any determination as to the propriety of the December 2009 examination, the Board will not review the December 2009 VA examination report.  

The report of the July 2010 VA examination provides that the Veteran complained of daily pain and used Ibuprofen, Vicodin, and methocarbamol.  The pain was moderate and cramping, pressured and dull.  The pain tingled and radiated to the left shoulder, sometimes into the index and long finger (noted by the report to be radiculopathy complaints congruent with X-rays and MRI findings).  It was not constant, and was brought on by movement beyond minimal range of motion.  The Veteran reported 6 days of incapacitating episodes during the past 12-month period, none of which were doctor-ordered. 

The Veteran had moderate flare-ups of neck pain that occurred every two 2 to 3 weeks.  The flare-ups lasted hours, were precipitated by excessive movement during the day and sometimes by laying down at night, and were relieved by time, medication and rest.  There was no history of urinary symptoms, fecal incontinence or erectile dysfunction.  

The Veteran's flexion was to 34 degrees, extension was to 15 degrees, left lateral flexion was to 15 degrees, right lateral flexion was to 27 degrees, left lateral rotation was to 48 degrees, and right lateral rotation was to 60 degrees.  There was objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion, additional limitation of motion after 3 repetitions of range of motion, with pain being the most important factor.  Range of motion after repetitive motion was left lateral flexion to 10 degrees, left lateral rotation to 45 degrees, and right lateral flexion to 20 degrees.  Relevant detailed reflex and motor examination findings were normal.  Muscle tone was normal and there was no atrophy. 

The report notes that the Veteran's cervical spine disability resulted in him being assigned different duties at work and increased absenteeism, decreased concentration, decreased mobility, weakness or fatigue, decreased strength in the upper extremity and pain.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent before July 14, 2010, or in excess of 20 percent from July 14, 2010.

The foregoing evidence simply does not show that the Veteran's cervical spine disability resulted in the limitation of motion required for a 20 percent evaluation prior to July 14, 2010, or a 30 percent evaluation, from July 14, 2010, as set forth in the General Rating Formula.  Similarly, the record is negative for, and the Veteran does not report, muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis at any time during the appeal period.  While the Veteran does complain of some tingling pain that radiates down his left arm, he has not been diagnosed with any related neurological disability, and the detailed neurological findings of the July 2010 VA examination were normal.  

The Board is aware of the Veteran's complaints of pain, made during examinations and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected cervical spine disability are contemplated in the currently assigned 10 and 20 percent evaluations.  The foregoing evidence simply does not show that pain, due to the service-connected cervical spine disability, has caused functional loss comparable to any of the criteria required by the General Rating Formula for higher evaluations.  The Board notes that this is the case even when using the decreased ranges of motion occurring after repetitive motions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Right Knee

The Veteran's right knee degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).

Flexion of the knee limited to 30 degrees warrants a 20 percent rating.  Diagnostic Code 5260.  Extension of the knee limited to 15 degrees warrants a 20 percent rating.  Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

During his hearing the Veteran testified in detail that his right knee symptoms increased with increased activity.  His knee pain was constant.  His job required a lot walking, which was painful.  Driving a car resulted in knee pain, and sitting in a car for more than an hour or at a desk led to stiffness.  The pain made it difficult for him to exercise.  

The report of a July 2008 VA examination provides that the Veteran reported having problems climbing stairs or doing weight-bearing activity.  The pain was a dull ache that was 5-6/10.  

On physical examination, flexion was limited to 100 degrees with pain beginning at "SO (sic) degrees."  Range of motion was limited due to pain.  After repetitive use, range of motion was not additionally limited.  

The report of the July 2010 VA examination provides that the Veteran reported being unable to continue as a correctional officer and was now doing administrative work.  The Veteran complained of giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes daily or more often.  The Veteran reported severe flare-ups every 1 to 2 months that lasted from 1 to 2 weeks.  The flare-ups were precipitated by too much activity suddenly and were alleviated by time, rest and medication.  The Veteran stated that he could not walk normally and it caused severe pain.  He could stand for 15 to 30 minutes, and walk for 1/4 mile.  He always used a brace.  

Range of motion was flexion from zero to 88 degrees.  Extension was normal (defined by the report as zero degrees).  There was objective evidence of pain following repetitive motion, and additional limitation after 3 repetitions of range of motion, with pain being the most important factor.  After repetitive motion, flexion was to 78 degrees.  

The report noted that the Veteran's right knee degenerative arthritis had significant effects on his usual occupation, with decreased mobility, decreased strength in the lower extremity, and pain.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial evaluation for right knee degenerative arthritis in excess of 10 percent.

The foregoing evidence simply does not show that the Veteran's right knee degenerative arthritis results in the limitation of motion required for a 10 percent evaluation under Diagnostic Code 5260 or 5261.  

The Board is aware of the Veteran's complaints of pain, made during examinations and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right knee degenerative arthritis are contemplated in the current 10 percent evaluation.  The foregoing evidence simply does not show that pain, due to the service-connected right knee arthritis, has caused functional loss comparable to limitation of flexion to 30 degrees, Diagnostic Code 5260, or limitation of extension to 15 degrees, Diagnostic Code 5261.  The Board notes that this is the case even when using the decreased range of motion occurring after repetitive motions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Left Shoulder

The Veteran's left (minor) shoulder is evaluated under Diagnostic Code 5203-5201 for impairment of the clavicle or scapula, and limitation of motion of the arm, respectively.  A 20 percent evaluation requires nonunion with loose movement, or dislocation, of the clavicle or scapula, Diagnostic Code 5203, or limitation of motion of the non-dominant arm to shoulder level or midway between side and shoulder level.  Diagnostic Code 5201.  A 30 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from the side, Diagnostic Code 5201.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

During his hearing, the Veteran testified that surgery had been recommended for his left shoulder but he had declined it because it would require a large incision.  He stated that he could not lift his arm above his head.  He said he could lift it to his chest level, or a bit lower than his shoulder.  He stated that he felt the pain in his neck in his left shoulder as well.  

The report of the March 2007 VA examination provides that the Veteran was right hand dominant.  He complained of weakness, tightness, lack of endurance, giving way under stress, fatigability, pain and dislocation.  The pain was constant and traveled from the left shoulder to the neck.  It was aching, sharp and cramping.  The pain was 6/10.  It was elicited by physical activity and relieved by rest and Ibuprofen.  The Veteran said that it did not cause him incapacitation.  

The left shoulder showed signs of weakness.  Flexion was to 130 degrees, with pain at 120 degrees.  Abduction was to 130 degrees, with pain at 120 degrees.  External rotation was to 70 degrees, with pain at 60 degrees.  Internal rotation was to 80 degrees, with pain at 70 degrees.  After repetitive use, the joint was additionally limited by pain, fatigue, weakness, and lack of endurance, with pain having the major impact.  The joint function was not additionally limited by incoordination.  The additional limitation was 10 degrees.  

The report of the July 2010 VA examination provides that the Veteran complained of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation several times a week, and a tingling sensation which could refer to the hands sometimes.  There were weekly moderate flare-ups that lasted for hours that were precipitated by awkward or wrong motion, sleeping wrong, and increased activity, and were alleviated by time, rest and relaxation.  During flare-ups, he had a tendency to splint the arm to his side.   

On physical examination, there was objective evidence of pain with active motion.  Flexion was to 84 degrees, abduction was to 89 degrees, internal rotation was to 45 degrees, and external rotation was to 72 degrees.  There was objective evidence of pain following repetitive motion, and additional limitations after 3 repetitions of range of motion, with pain being the most important factor.  After report motion, left internal rotation was to 42 degrees.  

The report notes that the Veteran's left shoulder did have significant effects on the Veteran's usual occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the upper extremity, and pain.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation for left shoulder subluxation with moderately severe osteoarthritis in excess of 10 percent before July 14, 2010, or in excess of 20 percent from July 14, 2010.

The foregoing evidence simply does not show that the Veteran's left shoulder disability resulted in nonunion with loose movement, or dislocation, of the clavicle or scapula, Diagnostic Code 5203, or limitation of motion of the left arm to shoulder level or midway between side and shoulder level, Diagnostic Code 5201, prior to July 14, 2010.  Similarly, the foregoing evidence does not show that the Veteran's left shoulder disability has resulted in limitation of motion of the left arm to 25 degrees from the side, Diagnostic Code 5201, since July 14, 2010.

The Board is aware of the Veteran's complaints of pain, made during examinations and his hearing.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected left shoulder disability are contemplated in the currently assigned 10 and 20 percent evaluations.  The foregoing evidence simply does not show that pain, due to the service-connected left shoulder disability, has caused functional loss comparable to any of the criteria required by Diagnostic Codes 5201 or 5203 for higher evaluations.  The Board notes that this is the case even when using the decreased ranges of motion occurring after repetitive motions.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Extraschedular Evaluations

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the rating criteria are inadequate to rate the Veteran's cervical spine, left shoulder or right knee disabilities.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability levels and symptomatologies.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010, or in excess of 20 percent from July 14, 2010; an initial evaluation for right knee degenerative arthritis in excess of 10 percent; or an evaluation for left shoulder subluxation with moderately severe osteoarthritis in excess of 10 percent, prior to July 14, 2010, or in excess of 20 percent from July 14, 2010.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 10 percent prior to July 14, 2010, is denied.

An initial evaluation for intervertebral disc syndrome with degenerative changes of the cervical spine, in excess of 20 percent from July 14, 2010, is denied.

An initial evaluation for right knee degenerative arthritis in excess of 10 percent is denied.

An evaluation for left shoulder subluxation with osteoarthritis, in excess of 10 percent prior to July 14, 2010, is denied.

An evaluation for left shoulder subluxation with osteoarthritis, in excess of 20 percent from July 14, 2010, is denied.


REMAND

As noted above, pursuant to VAOPGCPREC 23-97, the Board finds that the separate initial 10 percent rating assigned in the August 2010 rating decision for right knee instability is part and parcel of the appeal completed from the September 2008 rating decision initial rating assigned for service-connected right knee disability.  As such, an additional notice of disagreement is not required as to the August 2010 rating decision.  Nevertheless, the Veteran has not been provided a supplemental statement of the case which addresses the criteria considered in assigning a 10 percent initial rating for the service-connected right knee instability, effective from July 14, 2010.  The Board finds that issuance of a supplemental statement of the case in this regard, and affording the Veteran the appropriate period to respond, is necessary prior to appellate consideration.  


In view of the foregoing, the issue is hereby remanded for the following action:

Issue the appellant and his representative a supplemental statement of the case which addresses the issue of entitlement to an initial evaluation in excess of 10 percent for right knee instability.  After affording the appropriate period to respond, the issue should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


